Citation Nr: 1122558	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-13 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a respiratory disability, including chronic obstructive pulmonary disease (COPD) and bronchiectasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing at the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran was treated on multiple occasions during service for bronchitis which caused coughing up blood, shortness of breath, and chest pressure.  The Veteran was afforded a VA examination in September 2007 which included a medical opinion indicating that currently diagnosed COPD was not etiologically related to service.  However, it was noted that the Veteran did not have bronchiectasis.  Private medical records diagnose bronchiectasis and the Veteran stated that he was seeking service connection for not only for COPD, but also bronchiectasis, bronchitis, and lung cancer.  He also submitted supporting treatise type evidence which suggested long-term effects of bronchitis.  The Veteran's current claim of service connection for respiratory disability may encompass all of his diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The VA opinion only cited to COPD in the final conclusion.  In light of the foregoing, the Veteran should be afforded another VA examination.  

Also, the Veteran testified that he received treatment for respiratory problems beginning in 1960 from Jeffrey Thomas Wu, M.D.  His complete records from Dr. Wu should be obtained on remand, as well as any recent VA and private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from Jeffrey Thomas Wu, M.D., dated since 1960.  

2.  Ask the Veteran to identify all VA and non-VA medical care providers that have treated him for respiratory problems since 2009.  Make arrangements to obtain all records that he adequately identifies.

3.  Thereafter, schedule the Veteran for a VA respiratory examination.  Any indicated tests should be accomplished.  The examiner should review the claims in conjunction with the examination.  

The examiner should identify all current respiratory disorders found to be present (i.e., COPD, bronchiectasis, etc.)

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability had its clinical onset during service or is related to any in-service disease, event, or injury, to include the in-service bronchitis findings and exposure to chemicals.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Finally, readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).

_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

